Citation Nr: 1446158	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational benefits under 38 U.S.C.A. Chapter 33 (the Post 9/11 GI Bill Program).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant had active service from October 2007 to June 2010. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and an October 2010 decision of the RO in Atlanta, Georgia. 

The appellant was scheduled for a videoconference hearing before the Board in July 2013.  Notice of this hearing was sent to both the appellant and his presentative in May 2013; however, he failed to report for the hearing and has not requested that the hearing be rescheduled.  As such, his hearing request is considered to have been withdrawn.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the appellant's claim.  The documents in these files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The appellant was discharged from service under honorable conditions in June 2010.


CONCLUSION OF LAW

The criteria for eligibility to education benefits under 38 U.S.C.A. Chapter 33 have not been met.  38 U.S.C.A. §§ 101, 3301, 3311, 3322, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9500, 21.9505, 21.9510, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002).  As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The appellant has been accorded ample opportunity to present evidence and argument in support of his appeal.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training, and then continued such service or was discharged or released under various circumstances.  38 C.F.R. § 21.9520(a).  These include honorable discharge, release characterized as honorable with placement on the retired list or temporary disability retired list or transfer to the Fleet Reserve or Fleet Marine Corps Reserve, release characterized as honorable for further service in a reserve component, and discharge or release characterized as honorable for a medical condition that preexisted service and was not determined to be service-connected, hardship as determined by the Secretary of the military department concerned, or a physical or mental condition that interfered with duty performance but was not characterized as a disability and did not result from misconduct.  Id.  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

The Board finds that the appellant is not eligible for education benefits under 38 U.S.C.A. Chapter 33.  

The appellant's DD Form 214 shows that he served from October 2007 to June 2010.  It is undisputed that he served on active duty after September 10, 2001.  All of his service indeed was after this date.  It also is undisputed that the appellant served over 90 aggregate days excluding days he underwent certain training.   

The appellant received a certificate of Chapter 33 eligibility in February 2010, following his initial January 2010 application.  The Board notes that this was during his active duty service; he had not yet been discharged or released.  His discharge occurred in June 2010, when he was discharged under honorable conditions (general discharge) due to a pattern of misconduct.  See DD Form 2014.  

The appellant maintains that he completed his first term of service honorably, but then re-enlisted.  He was discharged from this second term of service "for the convenience of the government" secondary to his "mental health problems."  See June 2011 Notice of Disagreement.  Service personnel records, however, clarify that the appellant originally enlisted in the Army in October 2007 for a period of three years (until October 2010).  In May 2009, prior to the expiration of this term of enlistment, he voluntarily extended his enlistment for a period of 20 months (until June 2012).  During his service, he received an Article 15 and loss of rank due to an alleged assault on a female.  A June 2010 general discharge under honorable conditions is noted on his DD Form 214.  The narrative reason is pattern of misconduct.  

In April 2012 the appellant submitted an Application for Review of Discharge with the Department of the Army.  There is no evidence that the Army Review Board has upgraded the appellant's discharge since that time.  

The appellant's discharge under honorable conditions is not the same as an honorable discharge.  For education benefits under 38 U.S.C.A. Chapter 33, an honorable discharge is required.  There indeed is no indication that any of the other criteria for securing eligibility for Chapter 33 benefits have been met.  The appellant was discharged and not released.  Moreover, all of the evidence is completely silent regarding his placement on the retired list or temporary disability retired list, transfer to the Fleet Reserve or Fleet Marine Corps Reserve, or further service in a reserve component.  The evidence of record is similarly completely silent with respect to a discharge (or release), whether or not honorable, for a preexisting nonservice-connected medical condition, a hardship, or a condition that interfered with duty performance but was not characterized as a disability and did not result from misconduct.  Finally, the appellant's discharge was under other than dishonorable conditions due to a pattern of misconduct, not due to a service-connected disability.

Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release.  VA does not have the authority to alter these findings.  Should the appellant wish to challenge the character of his discharge, his sole recourse is with the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

In making the unfavorable determination herein, the Board is sympathetic to the appellant's circumstances.  Yet, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990)).  Education benefits under 38 U.S.C.A. Chapter 33 thus cannot be granted on an equitable basis.  

The appellant seeks these benefits equating to a right to payment that he is not eligible for by law.  His circumstances therefore are irrelevant.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

Basic eligibility for educational benefits under 38 U.S.C.A. Chapter 33 is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


